IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00354-CV

MARGARET MEECE AND PATRICK MEECE,
                                                           Appellants
v.

OCC CONSTRUCTION CORPORATION,
                                                           Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 03-001642-CV-361


                          MEMORANDUM OPINION


       Appellants Margaret Meece and Patrick Meece have filed a bankruptcy

proceeding. TEX. R. APP. P. 8.1. Further action in this appeal is automatically stayed.

See 11 U.S.C. § 362.

       For administrative purposes, this appeal is suspended and will be treated as

closed unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on

motion of any party showing that the stay has been lifted or modified and specifying
what action, if any, is required from this Court upon reinstatement of the appeal. TEX.

R. APP. P. 8.3.

       The reporting requirement of Local Rule 17 is suspended. 10TH TEX. APP. (WACO)

LOC. R. 17.

       The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.



                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
       (Chief Justice Gray dissents with a note)*
Appeal suspended; appeal administratively closed
Opinion delivered and filed October 29, 2008
[CVPM]




*(In the past we have given the parties some substantial amount of time before we act
on our own to administratively close or suspend a proceeding due to bankruptcy. For
consistency, and the practical aspect of giving the parties time to evaluate what to do in
response to the bankruptcy, I would adhere to our former procedure. Thus I do not join
this opinion at this time.)




Meece v. OCC Constr. Corp.                                                          Page 2